Citation Nr: 9930258	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-00 482A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' November 1997 decision denying 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Moving Party Represented by:  Bruce Tyler Wick, Attorney at 
Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 12, 
1945 to January 11, 1946, and service with the Philippine 
Commonwealth Army from January 12, 1946 to January 19, 1946.  
He died December 9, 1993; the moving party is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a November 1997 
Board decision.  The moving party sought reconsideration of 
the Board's November 1997 determination in January 1998, and 
indicated that she was appearing pro se.  In May 1999, the 
moving party confirmed that she was pursuing CUE review of 
the November 1997 Board decision, and reported that she was 
represented by Attorney Bruce Tyler Wick.

In July 1999 correspondence, the Board informed Attorney Wick 
that he had 30 days to file a response in support of the 
moving party's claim, before the case would be referred to a 
member of the Board for review.  The moving party's counsel 
failed to file a response prior to this deadline.  
Consequently, the Board will proceed with its review of the 
claim.       


FINDINGS OF FACT

1.  In November 1997, the Board issued a decision in which it 
concluded that the moving party's claim for service 
connection for the cause of the veteran's death was not well 
grounded.

2.  The Board's decision of November 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's November 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died December 9, 1993 at the age of 70.  The 
death certificate identifies the cause of death as senility.  
Thereafter, the moving party, the veteran's surviving spouse, 
applied for VA benefits.  A January 1995 rating decision 
denied service connection for the cause of the veteran's 
death.  The moving party filed a notice of disagreement (NOD) 
with this decision in March 1995, and submitted a substantive 
appeal (Form 1-9) in May 1995, perfecting her appeal. 

In November 1997, the Board denied the moving party's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The Board cited to the U.S. Court of 
Appeals for Veterans Claims (Court) decisions in Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) and Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), in support of the determination that 
the moving party's claim for service connection was not well 
grounded.  
 
In January 1998, the moving party sought reconsideration of 
the Board's November 1997 determination.  At that time, she 
reiterated her contention that the veteran's death was 
related to service.  Reconsideration of the determination was 
denied in March 1998.  At that time, the moving party was 
informed that the Board was engaged in promulgating 
regulations regarding revision of prior Board decisions on 
the grounds of CUE and had decided to defer determinations on 
all such requests until these regulations had been finalized.  

In March 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In a letter dated in May 
1999, the moving party confirmed that she was pursuing CUE 
review. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's November 1997 decision contains CUE.  As stated by 
the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
November 1997 decision by the Board.  In fact, her 
contentions amount to a disagreement with the outcome of this 
decision.  She has not set forth any basis for a finding of 
error or any indication why the result of this decision would 
have been different but for an alleged error.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


